 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JASON VOGEL, an individual; and         CASE NO. 8:17-CV-00612-AG
     Bronson Avenue Properties, LLC, a       (JDEx)
10   California Limited Liability
     Company,
11                                           ORDER RE DISMISSAL OF
                                             ACTION WITH PREJUDICE
12                        Plaintiffs,
13                                           [The Honorable Andrew J. Guilford]
              vs.
14                                           Complaint Filed: February 8, 2017
15   TRAVELERS CASUALTY                      Trial Date:      Vacated
     INSURANCE COMPANY OF
16   AMERICA, a Connecticut Insurance
     and Casualty Company, and DOES 1
17   through 100, inclusive,
18                        Defendants.
19

20                                        ORDER
21         Based on the Parties’ stipulation, and good cause otherwise appearing,
22   IT IS ORDERED that this action is dismissed with prejudice and each side to bear
23   its own costs.
24

25   Dated:         January 31, 2019
26                                               Honorable Andrew J. Guilford
                                                 United States District Court Judge
27

28
                                       -1-
     ORDER RE DISMISSAL OF ACTION WITH PREJUDICE,
     Case No. 8:17-CV-00612-AG(JDEx)
